                                                           Case 2:18-cv-01101-RFB-EJY Document 62 Filed 08/19/20 Page 1 of 3



                                                       1    Paul Swenson Prior, Esq. (NV Bar No. 9324)
                                                            Michael Paretti, Esq. (NV Bar No. 13926)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       4    Facsimile: (702) 784-5252
                                                            sprior@swlaw.com
                                                       5    mparetti@swlaw.com
                                                            Attorneys for Defendant Jonathan B. Martin
                                                       6
                                                                                         UNITED STATES DISTRICT COURT
                                                       7
                                                                                                 DISTRICT OF NEVADA
                                                       8
                                                            PAWS UP RANCH, LLC; and CAMEL,                   CASE NO. 2:18-cv-01101-RFB-EJY
                                                       9    LLC,

                                                      10                           Plaintiffs,                STIPULATION AND ORDER FOR
                                                                                                              DISMISSAL WITH PREJUDICE
                                                      11    vs.

                                                      12    JONATHAN B. MARTIN,
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                           Defendant.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14          WHEREAS, the parties through their below counsel acknowledge that the claims and
                               L.L.P.




                                                      15   disputes at issue in this action have been settled and resolved and on that basis released, and that

                                                      16   the terms and conditions of the parties’ release arrangements have been met and all obligations to

                                                      17   make any payments or deliveries under their settlement have been satisfied;

                                                      18          WHEREAS, the parties further acknowledge Plaintiffs’ full payment and satisfaction of the

                                                      19   judgment entered on or about October 2, 2019;

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28
                                                           Case 2:18-cv-01101-RFB-EJY Document 62 Filed 08/19/20 Page 2 of 3



                                                       1          NOW THEREFORE, it is hereby stipulated by and between Plaintiffs Paws Up Ranch, LLC
                                                       2   and Camel, LLC and Defendant Jonathan B. Martin, by and through their respective counsel, that
                                                       3   this action be dismissed with prejudice, with each party to bear its own fees and costs.
                                                       4          IT IS SO STIPULATED.
                                                       5
                                                            Dated: August 11, 2020                        Dated: August 11, 2020
                                                       6

                                                       7    ALBRIGHT, STODDARD, WARNICK                   SNELL & WILMER L.L.P.
                                                            & ALBRIGHT
                                                       8
                                                            By: /s/ G. Mark Albright                      By: /s/ Michael Paretti_________________
                                                       9       G. Mark Albright, Esq.                         Paul Swenson Prior, Esq.
                                                               Nevada Bar No. 1394                            Nevada Bar No. 9324
                                                      10
                                                               Jorge L. Alvarez, Esq.                         Michael Paretti, Esq.
                                                      11       Nevada Bar No. 14466                           Nevada Bar No. 13926
                                                               Daniel R. Ormsby, Esq.                         3883 Howard Hughes Parkway, Suite 1100
                                                      12       Nevada Bar No. 14595                           Las Vegas, NV 89169
             3883 Howard Hughes Parkway, Suite 1100




                                                               801 S. Rancho Drive, Suite D-4                 Attorneys for Defendant Jonathan B. Martin
Snell & Wilmer




                                                      13       Las Vegas, NV 89106
                    Las Vegas, Nevada 89169




                                                               Attorneys for Plaintiffs Paws Up
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                               Ranch, LLC and Camel, LLC
                               L.L.P.




                                                      15

                                                      16                                                ORDER
                                                      17          IT IS SO ORDERED.
                                                      18          DATED: _____________, 2020.             ________________________________
                                                      19                                                  RICHARD F. BOULWARE, II
                                                                                                          UNITED
                                                                                                         UNITED    STATES
                                                                                                                STATES     DISTRICT
                                                                                                                       DISTRICT COURTJUDGE
                                                                                                                                      JUDGE
                                                      20
                                                                                                           DATED this 19th day of August, 2020.
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           Case 2:18-cv-01101-RFB-EJY Document 62 Filed 08/19/20 Page 3 of 3



                                                       1                                       CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing STIPULATION AND ORDER FOR DISMISSAL

                                                       5   WITH PREJUDICE by the method indicated:

                                                       6                           U.S. Mail
                                                       7                           U.S. Certified Mail
                                                       8                           Electronic Mail (E-mail)
                                                       9                           Overnight Mail
                                                      10                           Federal Express
                                                      11                           Hand Delivery
                                                      12            X              Electronic Filing
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           and addressed to the following:
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15    G. Mark Albright, Esq.
                                                            Jorge L. Alvarez, Esq.
                                                      16    Daniel R. Ormsby, Esq.
                                                            Albright, Stoddard, Warnick & Albright
                                                      17    801 S. Rancho Dr., Suite D-4
                                                            Las Vegas, NV 89106
                                                      18    Attorneys for Plaintiffs Paws Up Ranch, LLC
                                                      19    and Camel, LLC

                                                      20
                                                                    DATED August 11, 2020.
                                                      21
                                                                                                          /s/ Maricris Williams
                                                      22
                                                                                                          An Employee of Snell & Wilmer L.L.P.
                                                           4835-5544-7744
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -3-
